interna revenue service keke rererreeerereerreee db keke ereekekereereraearekrkik hii ikriert ai isteiaieeeersereres department of the treasury washington dc person to contact rkkkekkeekkkrekkiek telephone number kerrier kick refer reply to t ep ra t date maq2 lu arate legend taxpayer a taxpayer b taxpayer c taxpayer d fund n fund o insurance_company m w w w o h amount state e dear kerkeekekhkerererek this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated february and date in which you request rulings under sec_403 sec_401 and sec_2518 of the internal_revenue_code the following facts and representations have been submitted on your behalf taxpayer a a resident of state e whose date of birth was date died testate on date taxpayer a was survived by her husband taxpayer b and two children taxpayer c and taxpayer d age of pursuant to taxpayer a’s last will and testament will taxpayer b was appointed the sole executor of taxpayer a’s estate under the terms of taxpayer a’s will after the payment of debts expenses and taxes the residue of her estate passed to taxpayer b at the time of her death taxpayer a had not attained the at the time of her death taxpayer a owned four retirement annuity accounts issued by insurance_company m and she was named as the beneficiary of each account during her life on taxpayer a's death taxpayer b was named as beneficiary of three of the annuity accounts however one of the accounts hereafter collectively fund n fund o account named taxpayer c and taxpayer d as the primary beneficiaries after the death of taxpayer a fund n was issued in accordance with sec_401 of the code and fund o was issued in accordance with sec_403 of the code there are no contingent beneficiaries named to the account holding the fund n and fund o annuities the fund n fund o account annuity agreements provide that if no beneficiary is designated then the estate of taxpayer a is treated as the beneficiary at the _ krekkekeekrakeerekeere time of taxpayer a’s death the approximate value of the fund n fund o account annuities was amount within nine months of taxpayer a’s death taxpayer c and taxpayer d executed written disclaimers of their entire_interest in the fund n fund o account annuities the disclaimers were notarized and delivered by certified mail to the custodian of the fund n fund o account annuities your authorized representative asserts that the disclaimers constitute valid disclaimers under the laws of state e insurance_company m currently holds the fund n fund o account annuities in taxpayer a’s name insurance_company m will pay the amounts in the fund n fund o account to taxpayer a’s estate upon the direction of taxpayer b as executor of taxpayer a’s estate taxpayer b proposes to instruct insurance_company m to pay the amounts in the fund n fund o account annuities to him as executor of taxpayer a’s estate and then will pay said proceeds to himself as beneficiary of said estate retirement arrangement ira established and maintained in taxpayer b’s name within sixty days of the date the proceeds are distributed to him finally he will transfer the proceeds into an individual based on the above facts and representations taxpayer b requests the following rulings that the disclaimers executed by taxpayer c and taxpayer d taxpayer a’s children are qualified disclaimers within the meaning of sec_2518 of the code that taxpayer b is eligible to roll over the distribution of the proceeds of taxpayer a’s fund n account annuity into an ira set up and maintained in his own name pursuant to sec_402 as long as the rollover of such distribution occurs no later than the day from the date said distribution is received by taxpayer b as executor of taxpayer a’s estate that taxpayer b is eligible to roll over the distribution of the proceeds of taxpayer a’s fund o account annuity into an ira set up and maintained in his own name pursuant to sec_403 as long as the rollover of such distribution occurs no later than the day from the date said distribution is received by taxpayer b as executor of taxpayer a's estate and that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of the fund n and fund o amounts and subsequent rollovers are made pursuant to the second and third rulings above any portion of the amounts transferred from the fund n fund o account annuities to the ira set up and maintained in taxpayer b’s name with respect to your first ruling_request sec_46 2e-2 of the code of state e provides that any person who is a grantee donee surviving joint tenant surviving tenant by the entirety surviving party to a joint deposit account a p o d account or a_trust deposit account person succeeding to a disclaimed interest beneficiary under a nontestamentary instrument or contract krkekkeekerekererer appointee under a power_of_appointment exercised by a nontestamentary instrument or a beneficiary under an insurance_policy may disclaim in whole or in part the right of transfer to him of any property or interest therein by delivering or filing a written disclaimer sec_46 2e-4 of the code of state e provides that the instrument disclaiming shall be in writing signed and acknowledged by the person disclaiming and shall describe the property or interest disclaimed and if real_property the municipality and county wherein the real_property is situated declare the disclaimer and extent thereof sec_46 2e-1 of the code of state e defines a present_interest as one to take effect in immediate possession use or enjoyment without the intervention of a preceding estate or interest or without being dependent upon the happening of any event or thing sec_46 2e-6 a of the code of state e provides that an instrument disclaiming a present_interest shall be delivered or filed no later than months after the effective date of the nontestamentary instrument or contract and sec_46 2e-6 d provides that the effective date of a revocable instrument or contract is the date on which the maker no longer has power_to_revoke it or to transfer to himself or another the entire legal and equitable ownership of the interest sec_46 2e-8 provides that unless the nontestamentary instrument or contract provides for another disposition the property or interest disclaimed shall devolve as toa present_interest as if the disclaimant had died before the effective date of the instrument or contract sec_2046 of the internal_revenue_code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 of the internal_revenue_code code provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 of the code the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property to which the transfer relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift if krereererekerereere sec_25_2518-2 provides that with respect to transfers made by a decedent at death or transfers that become irrevocable at death the transfer creating the interest occurs on the date of the decedent's death even if an estate_tax is not imposed on the transfer in the present case based on the facts presented and the representations made we conclude with respect to ruling_request number one that the disclaimers were made in accordance with state e’s law as a result the fund n fund o account passed without any direction on the part of taxpayer c or taxpayer d to taxpayer a’s estate and under the terms of taxpayer a’s will to taxpayer b we also conclude that the disclaimers satisfy the requirements of sec_2518 the first requirement was satisfied because the disclaimers were in writing the second requirement was satisfied because the disclaimers were delivered within nine months of taxpayer a’s death to a fiduciary who hoids legal_title to the interests to be disclaimed the third requirement was satisfied because the disclaimants did not and will not accept any of the disclaimed interests or benefits the fourth requirement was satisfied because the disclaimed property passed to recipients other than the disclaimants and did not pass to any recipient at the direction of the disclaimants thus with respect to your first ruling_request we conclude that the disclaimers executed by taxpayer c and taxpayer d taxpayer a’s children are qualified disclaimers within the meaning of sec_2518 of the code with respect to your remaining ruling requests sec_402 of the code provides in general that any amount actually distributed to any distributee by any employee's trust described in code sec_401 which is exempt from tax under code sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day of which the distributee received the property distributed sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- krekrkkkaekerereeeee i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 of the code defines eligible retirement pian as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan and iv an annuity plan described in sec_403 sec_1_402_c_-2 of the income_tax regulations question and answer b provides generally that any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code wiil apply to such distribution in the same manner as if the spouse were the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or a sec_403 individual_retirement_annuity sec_1_402_c_-2 question and answer of the income_tax regulations provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee q a-12 provides further that only iras described in sec_408and b of the code are treated as eligible retirement plans for purposes of spousal rollovers thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_403 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 of the code is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an annuity_contract described in sec_403 of the code then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_403 of the code provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of b a rrekkekhekkeeeeekeeeere sec_403 provides in relevant part that rules similar to rules of code sec_401 and sec_401 apply to annuities described in code sec_403 sec_1_403_b_-2 of the regulations q a-1 provides in summary that an eligibie rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-1 further provides in part that the rules with respect to rollovers in sec_402 c and c also apply to eligible rollover distributions from sec_403 annuities _ as a general_rule if a decedent’s qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus the surviving_spouse will not be eligible to roll over the qualified_plan proceeds into his her own ira however in this case subsequent to the disclaimers referenced above taxpayer a’s estate became the beneficiary of taxpayer a’s interest in the fund n fund o account annuities taxpayer a’s interest in the fund n fund o account annuities was paid to taxpayer b as the executor of taxpayer a’s estate as executor of taxpayer a's estate and surviving_spouse taxpayer b has authority under the provisions of taxpayer a’s will and the laws of state e to dispose_of the assets of taxpayer a’s estate additionally because taxpayer c and taxpayer d the named beneficiaries of the fund n fund o account annuities have disclaimed their interests in the fund n fund o account annuities under the terms of the will all of the rest and residue of taxpayer a’s estate is to pass to taxpayer b as the residuary beneficiary of taxpayer a’s estate therefore in view of taxpayer b’s authorized control under the provisions of taxpayer a’s will and in view of his status of sole residual beneficiary of taxpayer a’s estate the general_rule will not apply based on the facts given above the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a’s surviving_spouse as having received taxpayer a’s fund n fund o account annuities to the extent of amount from taxpayer a and not from taxpayer a’s estate in addition taxpayer b intends to exercise his right as beneficiary of the fund n fund o account annuities to withdraw their proceeds and thereafter take such actions sufficient to have the proceeds paid to him then taxpayer b intends to roll over the proceeds to an ira set up and maintained in his own name said rollover will occur within days of receipt of the proceeds by taxpayer b as executor of taxpayer a’s estate from the fund n fund o account annuities since the general_rule does not apply in this case we believe taxpayer b is eligible to roil over the fund n fund o account annuities into an ira set up and maintained in his own name provided that the rollover occurs no later than the day from the day of taxpayer b’s receipt of the proceeds from the fund n fund o account annuities regarding ruling_request number two fund n was issued in accordance with sec_401 of the code sec_1_402_c_-2 q a-12 of the income_tax regulations provides that if a krkkrkerekrerekerereeke a distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 of the code applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_402 of the code provides that the maximum amount of an eligible roliover distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code generally provides that any distribution of all or a portion of the balance_to_the_credit of an employee in a qualified_plan is an eligible_rollover_distribution sec_402 provides that eligible roliover distributions must take place within days of receipt the foregoing references would permit taxpayer b a surviving_spouse to treat a distribution from the fund n account annuity as an eligible_rollover_distribution the annuity distribution referenced herein is the only distribution made from taxpayer a’s fund n annuity account further taxpayer a had not attained age at the time of death and would not have attained age by the end of calendar_year thus said distribution is not ineligible to be treated as an eligible_rollover_distribution under code sec_402 a therefore we conclude with respect to ruling_request two that taxpayer b is eligible to roll over the distribution of the proceeds of taxpayer a’s fund n account into an ira set up and maintained in his own name as long as the rollover of such distribution occurs no later than the day from the date said retirement proceeds are received by taxpayer b as executor of taxpayer a’s estate regarding ruling_request number three fund o was issued in accordance with the provisions of sec_403 of the code sec_1_403_b_-2 of the regulations q a-1 provides that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-1 provides further that the rules with respect to rollovers in sec_402 c and c also apply to eligible rollover distributions from sec_403 annuities according to sec_402 of the code if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that sec_402 shail not apply to any transfer of a distribution made after the day following the day of which the distributee received the property distributed sec_402 provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shail transfer such distribution only to a sec_408 individual_retirement_account or a sec_403 individual_retirement_annuity therefore in view of the foregoing sections we conclude with respect to ruling_request number three that taxpayer b is eligible to roll over the distribution of the proceeds of taxpayer a’s fund o account annuity into an ira set up and maintained in his own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is received by taxpayer b as executor of taxpayer a’s estate regarding ruling_request number four based on the above analysis and holdings we conclude that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of the fund n and fund o amounts and subsequent kekkeerkrerereereerer rollovers are made pursuant to the second and third rulings above any portion of the amounts transferred from the fund n fund o account annuities to the ira set up and maintained in taxpayer b’s name this ruling letter assumes that taxpayer a’s fund n account annuity satisfies the requirements of sec_401 of the code and that the fund o account annuity satisfies the requirements of sec_403 at all relevant times in addition it also assumes that the rollovers of the distributions from taxpayer a’s fund n fund o account annuities to taxpayer b’s ira will take place in a timely fashion further it assumes that the ira set up and maintained in the name of taxpayer b will meet the requirements of sec_408 of the code at all times relevant to the proposed transactions these rulings are directed only to the taxpayer who requested them sec_61 k of the code provides that they may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed joyon b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy notice of intention to disclose
